Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Status of Claims
Claims 1-11, 16, 18-21 and 24-33 are currently pending. Claims 1, 11, 19 and 21 have been amended by Applicants’ amendment filed 05-25-2021. No claims have been added or canceled by Applicants’ amendment filed 05-25-2021. 
Claims 1-11, 16, 18-21 and 24-33 were previously pending in Applicants’ amendment filed 04-16-2021. Claims 1, 2, 4-8, 16, 20, 32 and 33 were amended by Applicants’ amendment filed 04-16-2021. Claims 12-15 and 17 were canceled by Applicants’ amendment filed 04-16-2021. 

A complete reply to the final rejection must include cancellation of nonelected claims or other appropriate action (37 CFR 1.144) See MPEP § 821.01. 

Therefore, claims 1-11, 16, 18-21 and 24-33 are under consideration to which the following grounds of rejection are applicable.

Priority
The present application filed July 23, 2018 is a CON of US Patent Application No. 14/111,482, filed October 11, 2013 (now US Patent No 10030261), which is a 35 U.S.C. 371 national stage filing of International Application No. PCT/EP2012/056823, filed on April 13, 2012, which claims the benefit of United Kingdom Patent Application No. 1106254.4, filed on April 13, 2011.

Information Disclosure Statement


Withdrawn Objections/Rejections
Applicants’ amendment and arguments filed May 25, 2021 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below are herein withdrawn. 

Claim Rejections - 35 USC § 102
The rejection of claims 1-11, 16, 18-21 and 24-33 is withdrawn under 35 U.S.C. 102(b) as being anticipated by Chee et al. (International Patent Application WO03002979, published January 9, 2003).
Chee et al. do not teach an intact tissue section that covers the feature on the array.
	In view of the withdrawn rejection, Applicant’s arguments are rendered moot.

Claim Rejections - 35 USC § 103
	The rejection of claims 1-11, 16, 18-21 and 24-33 is withdrawn under 35 U.S.C. 103(a) as being unpatentable over Chee et al. (International Patent Application WO03002979, published January 9, 2003).
	Chee et al. do not teach an intact tissue section that covers the feature on the array.
	In view of the withdrawn rejection, Applicant’s arguments are rendered moot.


Maintained Objections/Rejections
Claims Interpretation: the Examiner has interpreted the term “intact tissue section” to include all tissues sections such as, for example, a biopsy sample, an organ, a fixed tissue section, a pre-fragmented tissue section, a functional collection of cells such as tumor cells, etc., wherein an intact tissue section can be fragmented by any method as encompassed by the instant as-filed Specification before, during or after placing the intact tissue section on the array.

The Examiner has interpreted the term “releasing the generated DNA molecule or a portion thereof” to refer to releasing part of the sequence of one or more DNA molecules (e.g., a portion of the DNA molecule itself) from one or more features on the substrate; and/or to refer to releasing a fraction of the total number of DNA molecules from one or more features on the substrate.
The Examiner has interpreted the terms “cover” or “covered” as recited in claim 1 to refer to any method of placing a tissue section on top of one or more features in any way such as, for example, placing a tissue slice in direct contact with the capture probes of the array; to fractionating or enzymatically digesting the tissue section and flowing it over the features of the array; to covering a single capture probe on the array; to wholly or partly covering beads with a tissue section; to placing the tissue section above a single capture probe on the array; to covering the outer edges of the array with a tissue section; to covering the back-side of the capture probe with a tissue section, etc.
The Examiner has interpreted the term “thereby determining the location of DNA in the intact tissue section” as recited in claim 1 to be a “thereby clause” that is not given weight because it simply expresses the intended result of a process step positively recited. 

Response to Arguments
Applicant’s arguments filed May 25, 2021 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) Applicant submits that the Office’s interpretation of the term “tissue section” is inconsistent with the ordinary meaning of the term; and that those skilled in the art would understand that the term “section” of a “tissue sample” means “a single part or piece of a tissue sample, e.g., a thin slice of tissue or cells cut from a tissue sample”, which is consistent with the description of the term in the specification, such that Applicant has amended claim 1 to recite an “intact tissue section” (b) Applicant asserts that the term “capture domain” refers to two separate, non-overlapping portions of a single nucleic acid molecule (Applicant Remarks, pg.10, first and second full paragraphs); and (c) the term “cover” or “covered” does not encompass an embodiment where the intact tissue section would not cover a feature on the array (Applicant Remarks, pg. 11, first full paragraph).
Regarding (a), as noted in MPEP 2111, “[D]uring patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification." The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005) expressly recognized that the USPTO employs the "broadest reasonable interpretation" standard:
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 The Patent and Trademark Office ("PTO") determines the scope of claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction "in light of the specification as it would be interpreted by one of ordinary skill in the art." In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364[, 70 USPQ2d 1827, 1830] (Fed. Cir. 2004).” Regarding Applicant’s assertion as to the meaning of the term “section” of a “tissue sample”, would be interpreted by one of skill in the art as “a single part or piece of a tissue sample, e.g., a thin slice of tissue or cells cut from a tissue sample”, Applicant’s argument is found persuasive. The Examiner agrees that an “intact tissue section” refers a very thin section of tissue, or to a thin slice of tissue or cells cut from a tissue sample. However, the Examiner argues that the recitation of fragmenting the DNA in the intact tissue section, wherein fragmenting is carried out before or after the intact tissue section covers the feature of the array (as recited in instant claims 10 and 11) indicates that the DNA hybridized from the intact tissue section may no longer part of an ”intact tissue section”. The Examiner asserts that the claim language is interpreted in light of the instant as-filed Specification as required by MPEP 2111. Instant dependent claim 10 recites:

“The method of claim 1, further comprising a step of fragmenting the DNA in the intact tissue section” (See; claim 10, lines 1-2).

Instant dependent claim 11 recites:
“The method of claim 10, wherein the step of fragmenting the DNA is carried out before or after the tissue section covers the feature of the array” (See; claim 11, lines 1-2).


“The step of fragmenting DNA in a tissue sample may be carried out using any desired procedure known in the art. Thus physical methods of fragmentation may be used e.g. sonication or ultrasound treatment. Chemical methods are also known. Enzymatic methods of fragmentation may also be used, e.g. with endonucleases, for example restriction enzymes. Again method and enzymes for this are well known in the art. Fragmentation may be done before during or after preparing the tissue sample for placing on an array, e.g. preparing a tissue section” (underline added) (See; pg. 70, lines 3-9);


Moreover, the prior art clearly teaches fragmentation methods known in the art. For example, Markarov et al. teach (US20100145037, of record):
“the random fragmentation comprises chemical fragmentation, mechanical fragmentation, or enzymatic fragmentation” (See; Abstract); 

“FIG. 18 shows a comparison of the size of DNA molecules before and after fragmentation by the thermal treatment and the hydrodynamic shearing” (See; paragraph [00078]); and

“Two grams of plant tissue material are frozen in liquid nitrogen and processed with five grinding beads by vortexing for 2 min at maximum speed. Beads are removed, and the pulverized plant material is lysed following the manufacturer’s protocol” (See; paragraph [0253], lines 4-8).

Therefore, the instant as-filed Specification and in the prior art describe a multitude of methods for fragmenting DNA in a tissue section, such that one of ordinary skill in the art would clearly recognize that fragmentation of DNA in an intact tissue section before, during or after the intact tissue section covers the feature on the array as encompassed by instant claims 1, 10 and 11 can produce a sample that is no longer a “thin slice of tissue” as asserted by Applicant. Thus, Examiner’s interpretation of the claim language is consistent with the description of the term in the as-filed Specification per MPEP 2111.01(III). 
	Regarding (b), the term “capture domain” is given the interpretation as asserted by Applicant, that the term “capture domain” comprises a first sequence and a second sequence, which refer to two separate, non-overlapping portions of a single nucleic acid molecule.
Regarding (c), the Examiner agrees with Applicant that the term “cover” or “covered” would not encompass an embodiment where the intact tissue section would not cover a feature.

Markush Objections
The objection to claim 32 is maintained to because of the following informalities:  Claim 32 recites the term “wherein the capture probe comprises deoxyribonucleotides, ribonucleotides, peptide nucleic acids, or a combination thereof” (underline added), such that claim 32 improperly states the intended Markush groups, where the proper format requires use “consisting of” and of use of the conjunction “and” before the final member of the groups. The Examiner suggests amending the claim to recite, for example, “wherein the capture probe comprises residues selected from the group consisting of deoxyribonucleotides, ribonucleotides, peptide nucleic acids, and a combination thereof”. Appropriate correction is required.

Double Patenting
(1)	The provisional rejection of claims 1-11, 16, 18-21 and 24-33 is maintained rejected on the ground of nonstatutory double patenting as being unpatentable over:
(i)	Claims 1-52 of copending US Patent Application No. 16/353,937;
(ii)	Claims 106-108, 110-128 and 130 of copending US Patent Application No. 15/565,637; and
(iii)	Claims 1-30 of copending US Patent Application No. 16/876,682 for the reasons of record

Response to Arguments
Applicant’s arguments filed May 25, 2021 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) Claims 1-52 of the ‘937 application requires a step of “labeling the amplified nucleic acids” in step (c), whereas the presently claimed methods do not suggest removing the active step of “labelling the cDNA molecules generated in step (c)”, or “labeling the amplified nucleic acid molecules generated in step (c)” (Applicant Remarks, pg. 12, third full partial paragraph); (b) the claims of the ‘637 application require a step of “performing a sequencing reaction to determine the spatial tag sequences at the randomly located positions on the solid support”, wherein the ‘637 application des not teach removing this active step (Applicant Remarks, pg. 12, last partial paragraph); and (c) the claims in the ‘682 application require, at least in part, a step of “contacting a transposome to the biological sample to insert transposon end sequences into accessible genomic DNA, thereby...of the capture domain”, and .
Regarding (a)-(c), the Examiner notes that the instant claims use the term “comprising” which is open-ended and does not exclude additional, unrecited elements or method steps, for example, such as excluding additional steps such as labeling the cDNA generated in step (c), performing a sequencing reaction, or contacting a transposome to the biological sample. Thus, the rejections are proper.


(2)	The rejection of claims 1-11, 16, 18-21 and 24-33 is maintained on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10774374, issued September 15, 2020 for the reasons of record.

Response to Arguments
Applicant’s arguments filed May 25, 2021 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) the ‘374 patent recites “performing a sequencing reaction to determine the spatial tag sequences at the randomly located positions on the solid support”, and the ‘374 patent dos not suggest removing this step (Applicant Remarks, pg. 13, first full paragraph).
Regarding (a), the Examiner notes that the step of “performing a sequencing reaction to determine the spatial tag sequences at the randomly located positions on the solid support” as recited in the ‘374 patent is encompassed by instant claim 1(f), which broadly recites “identifying the nucleotide sequence of the positional domain present in the generated DNA molecule or a complement thereof, wherein the nucleotide sequence of the positional domain or the complement thereof indicates that the generated DNA molecule was obtained from DNA in the intact tissue section at the distinct position where the intact tissue section covered the feature, thereby determining the location of the DNA in the intact tissue section”; as well as, instant dependent claim 18 which recites “wherein step (f) comprises sequencing the generated DNA molecule or the portion thereof, or the second strand or the portion thereof, released from the feature on the array”. Thus, the rejection is proper.

Claim Rejections - 35 USC § 112, 2nd paragraph
The rejection of claims 1-11, 16, 18-21 and 24-33 is maintained under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
	Claim 1 is indefinite for the recitation of the term “the second strand, or the portion thereof complementary to the nucleotide sequence of the positional domain, comprises a sequence complementary to the nucleotide sequence of the positional domain” in lines 22-23; and the term “the complement thereof” in line 26 because it is wholly unclear where a ‘second strand (or a portion thereof) complementary to the nucleotide sequence of the positional domain’ and/or ‘complements of the positional domain’ come from, and/or how they are generated from DNA capture probes, and/or captured DNA molecules. It appears that the claim is incomplete for omitting an essential step, such omission amounting to a gap between the steps (See MPEP § 2172.01). The omitted step can include, for example, “PCR amplification”, “second strand synthesis” and/or “reverse transcription of RNA molecules to produce cDNA” (See, e.g., instant as-filed Specification, pg. 7, lines 26-27; and pg. 9, lines 19-24).
Claim 1 is indefinite for the recitation of the term “determining the location of DNA in the intact tissue section” such as recited in claim 1, lines 27 and 28 because it is unclear how the location of DNA is determined at a distinct position in the intact tissue section, when the intact tissue section can be fragmented by any method before, during or after preparing for the tissue sample for placing on the array; and/or before or after the intact tissue section covers the feature of the array (See; claims 10 and 11; and as-filed Specification, pg. 70, lines 3-9), such that the DNA that hybridizes to the array may have migrated from where it had been present in the whole, intact tissue section and into solution, and may no longer be localized in (or near) any portion of a whole intact tissue section; and/or whether fragmenting such as by physical, chemical and/or enzymatic methods destroys, modifies, transforms and/or disengages the array from the fragmented sample, such that the location of DNA (formerly in the intact tissue section) cannot be identified; and/or whether “determining” is a relative term simply indicates that the DNA obtained came from the intact tissue section and, thus, the metes and bounds of the claim cannot be determined.
	Claims 2-11, 16, 18-21 and 24-33 are indefinite insofar as they ultimately depend from claim 1.

Claim Rejections - 35 USC § 112 – 4th paragraph
The rejection of claim 20 is maintained under 35 U.S.C. 112(d) or 35 U.S.C. 112 (pre-AIA ), 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 20 recites, “the method of claim 1, further comprising determining which genes are identified at the feature on the array”. However, claims 1, from which claims 20 depends does not recite identifying genes at each feature of the array. Thus, claim 20 is an improper dependent claim and do not further limit the subject matter of the claim upon which it depends.
Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Response to Arguments
Applicant’s arguments filed May 25, 2021 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) Applicant has amended claim 20 (Applicant Remarks, pg. 16, last partial paragraph).
Regarding (a), the Examiner again notes that instant claims 1, from which claim 20 depends, does not recite ‘identifying genes at the feature on the array’. Thus, claim 20 is an improper dependent claim and do not further limit the subject matter of the claim upon which it depends. The Examiner suggests that Applicant amend the claim to recite, for example, “further comprising identifying genes”.

Claim Rejections - 35 USC § 103
(1)	The rejection of claims 1-11, 16, 18-21 and 24-33 is maintained under 35 U.S.C. 103(a) as being unpatentable over Muraca (International Patent Application WO0224952A1, published March 28, 2002; of record) in view of Chee et al. (International Patent Application WO03002979, published January 9, 2003; of record) as evidenced by Agrawal et al. (US Patent Application Publication No. 20070128656, published June 7, 2007; of record).
claims 1-7, 12, 16, 19, 21, 25 and 32, Muraca teaches a side-by-side comparison of the biological characteristics of a test tissue with the biological characteristics of multiple control tissue samples (pg. 2, lines 1-3). Muraca teaches a method of evaluating a test tissue sample, comprising; providing a profile array substrate, placing a test tissue sample at the first location, reacting the test tissue and the microarray with a molecular probe and comparing the reactivity of the test tissue with tissue samples in the microarray (interpreted as an intact tissue section), where the expression of the gene is the expression of an RNA molecule and/or protein molecule, such that the molecular probe is a nucleic acid molecule including a DNA molecule, or an RNA molecule (corresponding to an array; plurality of features; DNA; contacting the array with a tissue sample oriented in relations to the array to correlate with a distinct position of the capture probe; capture probe; capture domain; positional domain; hybridizes; and deoxyribonucleotides, claims 1a, 1b, 7 and 32) (pg. 5, lines 9-15 and 19-22). Muraca teaches that the microarray comprises at least sublocations representing differing doses of the expression product of a selected gene or biomolecule such as DNA, mRNA, protein, or a modified or processed form thereof (corresponding to DNA) (pg. 29, lines 19-21). Muraca teaches that the sequence of a gene known to be associated with a disease is used to generate a probe or primer; and that the profile array substrate communicates with a detector which displays an image of the test tissue sample, wherein information relating to the reactivity of tissue samples in the microarray is compared to information relating to the source of the tissues (corresponding to generating nucleic acid; determining positional domain; correlating a sequence analysis information with an image of the tissue sample; determining if a particular gene is present, claims 19 and 21) (pg. 36, lines 12-13; pg. 42, lines 23-25 and pg. 58, claim 57). Muraca teaches that probes for in situ hybridization can be DNA or RNA oligonucleotides; and that test probes can include nucleic acids and nucleic acid arrays such as oligonucleotide arrays and cDNA arrays, peptide arrays, and tissue microarrays (corresponding to hybridizing DNA; and generating cDNA, claims 1c and 2) (pg. 45, lines 9-10; and pg. 47, 19-22). Muraca teaches that ISH or FISH is performed with one of more amplification steps such as by performing in-situ PCR (interpreted as extending the 3’ end, claim 1c) (pg. 45, lines 23-24). Muraca teaches that nucleic acid probes are detectably labeled prior to hybridization with a tissue sample, wherein a detectable label that binds to the hybridization product can be used, and wherein labels for nucleic acids can be detectable by spectroscopic, photochemical, biochemical, immunological, or chemical means, including magnetic labels such as Dynabeads (corresponding to particular feature; immobilized on the features; interpreting hybridizing as extending; and bead array, claims 1c and 25) (pg. 42, lines 28-33; and pg. 43, lines 3-4). Muraca teaches that the role of the diagnostic molecules are evaluated by comparing the expression of the molecules in different sub-locations on the microarray with information in a database relating to the type of tissue, its developmental state, and/or traits of the individual from which the tissue is obtained (pg. 48, lines 19-22). Muraca teaches that labels can be coupled to nucleic acid probes in a variety of means known to those of skill in the art including using nick translation or random primer extension (corresponding to generating DNA by extending capture probes; and random hexamer, claims 1d and 16) (pg. 43, lines 12-14), wherein it is known that fluorescent label incorporations is achieved by use of labeled random primers including random hexamers as evidenced by Agrawal et al. (Abstract). Muraca teaches that the test sample and the microarray are contacted with a molecular probe reactive with a biomolecule and the reactivity of the molecular probe is measured to provide an indicia of the presence, absence or form of the biomolecule, wherein reactivity can be any of binding, cleavage, processing, and/or labeling, and the reactivity of the molecular probe with the test tissue is compared with reactivity of the molecular probe with the different sublocations on the microarray (corresponding to releasing part of the DNA molecules; identifying nucleotide sequences; and indicating that the DNA molecule was obtained from DNA in the intact tissue section at a distinct position where the intact tissue section covered the feature, claims 1e and 1f) (pg. 35, lines 15-17). Muraca teaches that detection of the reaction of the molecular probe with a tissue sample identifies the expression of a gene (corresponding to identifying nucleotide sequences of the positional domain; indicating that the DNA molecule was obtained from DNA in the intact tissue section at a distinct position where the intact tissue section covered the feature; and particular gene present, claims 1f and 21) (pg. 5, lines 12-13). Muraca teaches that sequence or subsequences of tissues within a microarray can be amplified by a variety of DNA amplification techniques including PCR and ligase chain reaction prior to detection using a probe; and that one or more amplification steps is performed to amplify nucleic acids in tissue samples on the profile array substrate (corresponding to extending enzymatically; amplification; extending the 3’ end; amplifying DNA probe/non-specific competitor mixture is denatured by heating, and added to a hybridization buffer comprising poly(A) (releasing by denaturation; a homopolymer; comprises a cleavage domain; and poly A, claims 3, 7, 13 and 14) (pg. 45, lines 15-18). Muraca teaches that optical information from tissue samples on the microarray is displayed as an image of tissues on the interface of the display of a user device included in the tissue information system (interpreted as an image, claim 19) (pg. 47, lines 14-16). Muraca teaches that one or more amplification steps is performed to amplify nucleic acids in tissues samples on the profile array substrate (interpreted as comprising an amplification domain 5’ to the positional domain, claim 33) (pg. 59, claim 78).
Regarding claim 9, Muraca teaches that ISH and FISH are techniques that can avail themselves to paraffin-embedded sectioned tissue, wherein both techniques are genomic based, such that RNA and DNA probes will hybridize, or specifically bind to their complement base sequence (corresponding to genomic DNA, claim 9) (pg. 43, lines 24-27).
Regarding claims 10 and 11, Muraca teaches that antibodies can be fragmented using conventional techniques and the fragments or portions screened for specific binding in the same manner as whole antibodies (corresponding to fragmenting; and before contacting with the array) (pg. 10, lines 30-33).
Regarding claims 20 and 22, Muraca teaches that the profile array substrate comprises a microarray comprising sublocations representing different doses of at least one expression product of a selected gene (corresponding to determining where a particular gene is located, claim 20) (pg. 2, lines 25-27).
Regarding claim 23, Muraca teaches that the sublocations of the microarray comprise samples including frozen tissue and cells from a bodily fluid (corresponding to a tissue section or cell suspension) (pg. 2, lines 4-8).
Regarding claims 26-31, Muraca teaches multiple tissue specimens together on a single slide including 24 to over 240 individual tissue specimens (interpreted as comprising 100,000 features); that the second location is of sufficient size to accommodate a first location comprising an at least 2 mm tissue, an at least 6 mm tissue, and at least a 20 mm test tissue; and that low density arrays comprise over 45-60, but less than 200 sublocations per slide, while high density arrays comprise over 200 tissue samples (interpreted as encompassing at least 100,000 features; and encompassing areas of less than 1 millimeter2 to 15 micrometers2, claims 26-31) (pg. 1, lines 9-11 and 16-18; pg. 20, lines 11-13; and pg. 51, lines 3-7).
Muraca does not specifically teach that the cleavage domain is recognized by an enzyme (instant claims 8); or poly-T sequence (instant claim 15); or that capture probes are partially double stranded (instant claim 17); or sequencing released DNA molecules (instant claim 18).
Regarding claims 17 and 18, Chee et al. teach a coding/decoding systems to identify a bioactive agent at each location in an array, comprising; (a) the use of a decoding binding ligands (DBLs), generally directly labeled, that binds to either the bioactive agent or to identifier binding ligands (IBLs) attached to beads (interpreted as immobilized); (b) positional decoding, for example, either by targeting the placement of beads (e.g., by using photoactivatable or photocleavable moieties to allow the selective addition of beads to particular locations), or by using sub-bundles or selective loading of the sites; (c) selective decoding, wherein only those beads that bind to a target are decoded; or (d) combinations of any of these, wherein the decoding binding ligands will either bind to a distinct identifier binding ligand partner that is placed on the bead, or to the bioactive agent itself, such as when the beads comprise single-stranded nucleic acids as the bioactive agents (corresponding to an array; spatial detection; determining a position; correlating the positional domain to the feature on the array; and immobilized onto a bead, claim 17) (pg. 8, first partial paragraph; and pg. 8, second full paragraph). Chee et al. teach that bioactive agents can be obtained from a variety of sources including libraries of synthetic or natural compound, such that in a preferred embodiment, bioactive agents are random peptides from about 5 to about 30 amino acids (corresponding to random hexamer, claim 16) (pg. 13, last partial paragraph, lines 1-2; and pg. 14, third full paragraph, lines 1-4). Chee et al. teach that 16 different beads are labeled by attaching 16 different unique oligos (IBLs) to each of the 16 batches of beads and pooling the bead batches together; and that along with the beads, 16 oligos (DBLs) that are complementary to these IBLs are synthesized (corresponding to generating a complementary strand of DNA molecules; and probes partially double stranded, claim 17) (pg. 69, first full paragraph, lines 1-4). usable portion of the bioactive agent (e.g., nucleic acid sequence), such that “useable” portion is meant the adapter sequence or target sequence, wherein the bioactive agent also is synthesized with a primer region to facilitate sequencing or primer extension analysis of the encoding sequence as shown in Figure 12; and decoding by sequencing (corresponding to sequencing all or a portion of the generated nucleic acid, claim 18) (pg. 30, second full paragraph, lines1-5; pg. 30, last full paragraph, line 1; and Figure 12). Chee et al. teach that a DNA polymerase is used to extend a primer using fluorescently labeled ddNTPs, wherein the capture probe can be extended, wherein the probe must either be synthesized 5’-3’ on the bead or attached at the 5’, to provide a free 3’ end for polymerase extension (interpreted as generating DNA; free 3’ end; and extending, claims 1d) (pg. 62, first full paragraph). Chee et al. teach that the cDNA arrays made for RNA expression profiling, wherein cDNA clones are amplified, and each amplified DNA is attached to a population of beads (interpreted as a plurality of capture probes, and a plurality of features) that are mixed together to create a collection of beads representing a cDNA library, wherein cDNA can also be used for mapping such as to map deletions/insertions or copy number changes in the genome, for example, from tumors or other tissue samples (interpreted as a tissue section) by hybridizing genomic DNA (interpreted as generating a DNA molecule; a sequence complementary to the positional domain; and identifying a nucleotide sequence; and tissue section, claim 1d) (pg. 65, first and second full paragraphs). Chee et al. teach a selective decoding system, such that decoding refers to identifying the location of one or more of the bioactive agents (i.e., each subpopulation of beads), on the substrate surface, wherein beads at either the positive or negative signal locations can be selectively tagged or released from the array such as through the use of photocleavable linkers, and subsequently sorted or enriched, and the positive beads analyzed in situ; as well as, decoding by sequencing, wherein a primer complementary to a portion of the ssDNA on the bead is extended by single base polymerase extension using polymerase extension dye-labeled chain terminating nucleotides (interpreted as generating a DNA molecule, extending, extension template; enzymatically, releasing, and identifying, claim 1d, 1e and 1f) (pg. 6, last full paragraph; pg. 26, fifth and sixth full paragraphs; pg. 30, second full paragraph, lines 6-7; and Figure 12).
claim 8, Chee et al. teach that the IBL is a protein particularly an enzyme, that is conjugated to a bead, wherein Figure 13 shows that an encoding sequence is 5’ and 3’ to the zip code (interpreted as a cleavage enzyme, claim 8) (pg. 7, first full paragraph, lines 1-2; pg. 20, last full paragraph, line 2; and Figure 13). 
Regarding claim 15, Chee et al. teach that the linker comprises a polynucleotide linker such as poly T, poly A, poly G or poly C, or combinations (corresponding to a homo-polymeric sequence; poly-A; and poly-T, claim 15) (pg. 44, fifth full paragraph).
It is prima facie obvious to combine prior art elements according to known methods to yield predictable results; the court held that, "…a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950)”.  Therefore, in view the benefits of distributing bioactive agents attached to beads randomly onto a substrate as exemplified by Chee et al., it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify the molecular probes in method of creating a profile array substrate to enable a side by side comparison of biological characteristics of a test tissue as disclosed by Muraca to include the coding/decoding systems including random nucleic acids, decoder binding ligands, and identifier binding ligands as taught by Chee et al., with a reasonable expectation of success in identifying a bioactive agent at each location in an array that is bound to a target analyte including a target DNA; in mapping changes in the genome from tumors or other tissue samples as compared to control tissue; and/or to create a profile array substrate that communicates with a detector to display an image of the test tissue sample for the identification of gene expression at each location on the tissue array.


Response to Arguments
	Applicant’s arguments filed May 25, 2021 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) Applicant submits that the combined references do not teach the use of a nucleotide sequence of a positional domain to indicate the location of a DNA at a specific location in an intact tissue section, wherein the decoder binding ligand identifies the identity of the bioactive ligand, not a location of DNA as a specific location in an intact tissue section (Applicant Remarks, pg. 18, first and second full paragraphs); (b) Muraca teaches a “tissue microarray”, which is misleading because it does not refer to placement of an intact tissue section on a typical gene microarray (Applicant Remarks, pg. 18, last full paragraph; and last partial paragraph; and pg. 19, entire page); and (c) the presently claimed methods are non-obvious as they satisfy a long-felt need in the field, and have received industry praise (Applicant Remarks, pgs. 20-23).
	Regarding (a), please see the discussion supra regarding the Examiner’s interpretation of the term “tissue section”, the teachings of the instant as-filed Specification, the recitation as provided in claims 10 and 11, and what would be understood by one of ordinary skill in the art including that fragmenting a tissue section by any method known in the art after the intact tissue section covers the feature of the array can (and will) produce a sample that is not a “thin slice of tissue” as asserted by Applicant. It is noted that instant claim 1 uses the term “comprising”, which is open-ended and does not exclude additional, unrecited elements or method steps, including fragmenting as recited in instant claim 10 and 11. Additionally, "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. See In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983); In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275,277 (CCPA 1968); Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Furthermore, Applicant is reminded that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26USPQ2d 1057 (Fed. Cir. 1993). There is absolutely no indication regarding how the nucleotide sequence of the positional domain in a generated DNA molecule is identified, and/or how identifying the nucleotide sequence of the positional domain in a generated DNA molecule (or complement thereof) indicates that the generated DNA molecule was obtained from DNA in the intact tissue section at the distinct position where the intact tissue section covered the feature. Moreover, how this is accomplished is particularly unclear following physical, chemical, and/or enzymatic fragmentation of the DNA before, during, or after the intact tissue section covers the feature on the array. Regarding Applicant’s assertion that the combined references do not teach the use of a nucleotide sequence of a positional domain to indicate the location of a DNA at a specific location in an intact tissue section, wherein the decoder binding ligand identifies the identity of the bioactive ligand, not a location of DNA as a specific location in an intact tissue section, the Examiner disagrees. Muraca teaches that placement of a test tissue sample on a profile array substrate at a first location, permits a side-by-side comparison of the biological characteristics of a test tissue at the first location with the biological characteristics of tissues within the microarray (interpreted as indicating that the DNA molecule was obtained from DNA in the intact tissue section at a distinct position where the intact tissue section covered the feature); that the first location is a portion of the substrate which can form a stable association with a test tissue specimen, such that the test tissue specimen retains its position on the substrate during at least one molecular procedure (interpreted as encompassing sequencing); that the test sample and the microarray are contacted with a molecular probe reactive with a biomolecule and the reactivity of the molecular probe is measured to provide an indicia of the presence, absence or form of the biomolecule, wherein reactivity can be any of binding, cleavage, processing, and/or labeling, and the reactivity of the molecular probe with the test tissue is compared with reactivity of the molecular probe with the different sublocations on the microarray, such that that detection of the reaction of the molecular probe with a tissue sample identifies the expression of a gene (interpreted as identifying a nucleotide sequence of the positional domain present in the generated DNA indicates that the DNA molecule was obtained from DNA in the intact tissue section at a distinct position where the intact tissue section covered the feature); that ISH and FISH are techniques that can avail themselves to paraffin-embedded sectioned tissue, wherein both techniques are genomic based, such that RNA and DNA probes will hybridize, or specifically bind to their complement base sequence (interpreted as indicating that the DNA molecule was obtained from DNA in the intact tissue section at a distinct position where the intact tissue section covered the feature); and an array locator that is marked by coordinates, allowing the user to readily identify a sublocation on the microarray by virtue of unique coordinates. Chee et al. teach contacting a biological sample with bioactive agents are attached to beads; positional decoding such as by sequencing; and that a correlation of location of an individual site on the array with the bead or candidate agent at that particular site can be made (interpreted as identifying the nucleotide sequence of the positional domain, where the DNA molecule is obtained from the intact tissue section at the distinct position in the intact tissue sample). Thus, the combined references of Muraca and Chee et al. teach all of the limitations of the claims.
Regarding (b), please see the discussion supra regarding an intact tissue sample, the teachings of Muraca and Chee et al., and the Examiner’s response to applicant’s arguments including that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. Regarding Applicant’s assertion that Muraca does not teach a ‘typical’ tissue microarray, the Examiner notes that instant claim 1 does not recite a “typical tissue microarray”, and/or that the intact tissue sections having a specific origin, number of donors, size, length, width, depth, etc. Muraca clearly teaches tissue specimens, cells, biopsies, and tissue sections including a section of frozen, paraffin-, or plastic-embedded tissue blocks; that detection of the reaction of the molecular probe with a tissue sample identifies the expression of a gene; and the use of an array locator that is marked by coordinates, allowing the user to readily identify a sublocation on the microarray by virtue of unique coordinates. Applicant is reminded that the rejection is based on the combination of Muraca and Chee et al. Thus, 
Regarding (c), The Examiner notes that instant claim 1 is very broadly recited, such that the method as recited in instant claim 1 does not adequately describe the method disclosed in the Exhibits including Marx I, Marx II, and summarized in Applicant Remarks filed May 25, 2021. As noted in MPEP 716.01(d), although the record may establish evidence of secondary considerations, which are indicia of nonobviousness, the record may also establish such a strong case of obviousness that the objective evidence of nonobviousness is not sufficient to outweigh the evidence of obviousness (underline added). Newell Cos. v. Kenney Mfg. Co., 864 F.2d 757, 769, 9 USPQ2d 1417, 1427 (Fed. Cir. 1988), cert. denied, 493 U.S. 814 (1989); Richardson-Vicks, Inc., v. The Upjohn Co., 122 F.3d 1476, 1484, 44 USPQ2d 1181, 1187 (Fed. Cir. 1997). As indicated in MPEP 716.04(I) and (II), establishing long-felt need requires objective evidence that an art recognized problem existed in the art for a long period of time without solution. Long-felt need is analyzed as of the date the problem is identified and articulated, and there is evidence of efforts to solve that problem, not as of the date of the most pertinent prior art references (underline added). Texas Instruments Inc. v. Int’l Trade Comm’n, 988 F.2d 1165, 1179, 26 USPQ2d 1018, 1029 (Fed. Cir. 1993). The relevance of long-felt need and the failure of others to the issue of obviousness depends on several factors. First, the need must have been a persistent one that was recognized by those of ordinary skill in the art. In re Gershon, 372 F.2d 535, 539, 152 USPQ 602, 605 (CCPA 1967) ("Since the alleged problem in this case was first recognized by appellants, and others apparently have not yet become aware of its existence, it goes without saying that there could not possibly be any evidence of either a long felt need in the...art for a solution to a problem of dubious existence or failure of others skilled in the art who unsuccessfully attempted to solve a problem of which they were not aware."); Orthopedic Equipment Co., Inc. v. All Orthopedic Appliances, Inc., 707 F.2d 1376, 217 USPQ 1281 (Fed. Cir. 1983) (Although the claimed invention achieved the desirable result of reducing inventories, there was no evidence of any prior unsuccessful attempts to do so.). Additionally, “the long-felt need must not have been satisfied by another before the invention by applicant”. Newell Companies v. Kenney Mfg. Co., 864 F.2d 757, 768, 9 USPQ2d 1417, 1426 (Fed. Cir. 1988). With regard MPEP 716.03(a) indicates that in order to be commensurate in scope with the claims, the commercial success must be due to claimed features, and not due to unclaimed features (underline added). Joy Technologies Inc. v. Manbeck, 751 F. Supp. 225, 229, 17 USPQ2d 1257, 1260 (D.D.C. 1990), aff’d, 959 F.2d 226, 228, 22 USPQ2d 1153, 1156 (Fed. Cir. 1992) (Features responsible for commercial success were recited only in allowed dependent claims, and therefore the evidence of commercial success was not commensurate in scope with the broad claims at issue). Moreover, an affidavit or declaration attributing commercial success to a product or process "constructed according to the disclosure and claims of [the] patent application" or other equivalent language does not establish a nexus between the claimed invention and the commercial success because there is no evidence that the product or process which has been sold corresponds to the claimed invention, or that whatever commercial success may have occurred is attributable to the product or process defined by the claims (underline added). Ex parte Standish, 10 USPQ2d 1454, 1458 (Bd. Pat. App. & Inter. 1988). MPEP 716.03(b)(I) states that in considering 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
evidence of commercial success, care should be taken to determine that the commercial success alleged is directly derived from the invention claimed, in a marketplace where the consumer is free to choose on the basis of objective principles, and that such success is not the result of heavy promotion or advertising, shift in advertising, consumption by purchasers normally tied to applicant or assignee, or other business events extraneous to the merits of the claimed invention, etc. In re Mageli, 470 F.2d 1380, 176 USPQ 305 (CCPA 1973) (conclusory statements or opinions that increased sales were due to the merits of the invention are entitled to little weight); In re Noznick, 478 F.2d 1260, 178 USPQ 43 (CCPA 1973). MPEP 716.03(b)(II) states that a nexus between commercial success and the claimed invention must be established, such that evidence of commercial success must be clearly attributable to the design to be of probative value, and not to brand name recognition, improved performance, or some other factor (underline added). Litton Systems, Inc. v. Whirlpool Corp., 728 F.2d 1423, 221 USPQ 97 (Fed. Cir. 1984) (showing of commercial success was not accompanied by evidence attributing commercial success of Litton microwave oven to the design thereof). Applicant’s arguments that the presently claimed methods are non-obvious because they satisfy a long-felt need in the field, and that they have received industry praise (e.g., are secondary considerations of non-obviousness) have been fully considered and they are not found persuasive. The is not referring to Applicant’s methods, but to an area of research referred to a “spatially resolved transcriptomics”. Furthermore, there is no evidence that the process which has been sold corresponds to the claimed invention including that any commercial success is due to features as recited in instant claim 1. Thus, the process as recited in instant claim 1 does not adequately describe and/or correlate with the commercial method of the invention as asserted by Applicant and/or the method as discussed in Exhibits C-E, such that there is no nexus between the merits of the claimed invention and the evidence of secondary considerations.  
Regarding Exhibit C – the Marx I reference merely notes that Joakim Lundeberg and colleagues describe methods that marry spatial mapping and single-cell RNA-seq, wherein cellular RNAs are barcoded in a grid-like fashion on the basis of their position in a tissue slice before homogenization and scRNA-seq, such that these methods offer unbiased capture of the transcriptomic landscape with relative high throughput, but that it does not yet offer subcellular resolution. Thus, Exhibit C does not provide any specific detail regarding the method, or any correlation with the method as recited in instant claim 1.
Regarding Exhibit D – regarding Applicant’s assertion that the claimed methods are non-obvious as they have received industry praise in Marx II as the “Method of the Year” (See, Applicant Remarks, pg. 16, third and fourth full paragraphs), the Examiner disagrees. It is respectfully noted that the “Method of the Year” as referenced by Applicant as receiving industry praise in Marx II, Exhibit D (Nature Methods), is not directed to Applicant’s claimed method in particular but is, instead, directed to an area of research referred to as ‘spatially resolved transcriptomics’. This “Method of the Year 2020” includes research conducted by a variety of different researchers at a host of laboratories and/or institutions including Alexander van Oudenaaden, Long Cai, Evan Macosko, Steve Carroll, Fei Chen, Elena Fertig, Xiaowei Zhuang, and Hongkui Zeng (See, article). Clearly, the term ‘spatially resolved transcriptomics’ refers to a collective body research conducted by a multitude of individuals, laboratories and/or institutions, each of which is receiving equally high industry praise in the Nature Methods article. Thus, this industry praise is clear evidence of obviousness, each method potentially satisfying a long-felt need. 
mRNA could diffuse in many directions, which risked inaccurate spatial data or mixed expression patterns, such that ways to avoid that were developed after a long struggle. In the paper, Stahl indicates that Salmens’ key idea was setting up an initial reaction with fluorescent nucleotides to render visible where the cells’ mRNA meet the array of surface probes, which gives you something to image right where the synthesis of cDNA from the captured mRNA takes place; and which gives a very nice fluorescent footprint of where everything went (See; Exhibit D, pg. 10, cols 2 and 3). The Examiner notes that the Stahl and Salmen Science article published in July 2016 is represented by Applicant’s Exhibit E. Thus, it is clear that before the invention found commercial success, technical difficulties were resolved by including the use of fluorescent nucleotides, which are not included in the method as recited in instant claim 1. Thus, the evidence provided by Applicant in Exhibit D is not commensurate in scope with the broad claims at issue, and there is no indication that whatever commercial success may have occurred is attributable to the process defined by the claims.
Regarding Exhibit E – regarding Applicant’s indication that the Science article provides data generated using the presently claimed method developed by the inventor (See, Applicant Remarks, pg. 16, first full paragraph), the Examiner respectfully points out that the Federal Circuit has stated that the test for possession requires an objective inquiry into the four corners of the specification from the perspective of a person of ordinary skill in the art; and that the written description requirement ensures that when a patent claims a genus by its function or result, the specification recites sufficient materials to accomplish that function as evidenced by Ariad Pharmaceuticals, Inc. v. Eli Lilly and Co. (598 F.3d 
In conclusion, instant claim 1 does not adequately describe (and/or correlate with) the method of the invention as asserted by Applicant and/or as illustrated in Exhibits C-E, such that there is no nexus between the merits of the claimed invention and the evidence of secondary considerations. It is noted that Applicant has not indicated when the ‘long-felt need’ was identified and articulated, and that the industry praise as pointed to by Applicant in the Marx II article is directed to an area of research being conducted by many different laboratories, and is not directed to Applicant’s research alone. Moreover, in the Nature Methods article Patrik Stahl indicates that methods development included 4 to 5 years of failure before commercialization was possible (See, Exhibit D, pg. 10, col 3). Consequently, in order to avoid the years of failure experienced by Applicant in commercializing a process that Applicant argues is ‘a solution to a long-felt need’, the steps of the method must be sufficiently described in the instant claims (See; Ashland Oil, Inc. v. Delta Resins & Refractories, Inc., 776 F.2d 281, 305 n.42, 227 USPQ 657, 673-674 n. 42 (Fed. Cir. 1985), cert. denied, 475 U.S. 1017 (1986)). Thus, there is no nexus between the merits of the claimed invention and the evidence of secondary considerations as suggested by Applicant.
As a result, Applicant’s arguments and evidence regarding that the claimed methods are non-obvious in light of secondary indicia of non-obviousness such as industry praise, commercial success, and as a solution to a long-felt need, is not found persuasive.


New Objections/Rejections
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in 
public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise 
extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

	Claims 1-11, 16, 18-21 and 24-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-43 of U.S. Patent No. 9593365, issued Mach 14, 2017.
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of US Patent Application 16/043,038, and the claims of US Patent No. 9593365 encompass a method for spatial detection of nucleic acids in a sample comprising an array of capture probes comprising a capture domain and a positional domain, hybridizing the DNA to the capture domain, generating a DNA molecule, releasing the generated DNA molecule including a DNA molecule comprising a sequence complementary to the nucleotide sequence of the positional domain, identifying a nucleotide sequence, and correlating the identified sequences to the tissue section.

Claim Rejections - 35 USC § 103

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

 (2)	Claims 1-11, 16, 18-21 and 24-33 are rejected under 35 U.S.C. 103(a) as being unpatentable over Chee (US Patent Application Publication No. 20110245111, published October 6, 2011; PCT/US11/31308, filed April 5, 2011; effective fling date April 5, 2010) in view of Chee et al. (International Patent Application WO03002979, published January 9, 2003; of record) as evidenced by Wang (Journal of Translational Medicine, 2005, 3(28), 1-11).
Regarding claims 1, 2, 3 (in part), 4-11, 18, 19, 21, 24 and 26-33, Chee teaches reproducible, high-resolution spatial maps of biological molecules in tissues useful for the simultaneous measurement of the expression of many genes and/or the activity of multiple proteins at many spatial locations (interpreted as determining where a gene is in the intact tissue section, claim 21) (paragraphs [0004], lines 19-22; and [0005]). Chee teaches an invention that provides assays and assay systems for use in spatially encoded biological arrays, wherein the assay system comprises an assay capable of high levels of multiplexing where reagents are provided to a biological sample in defined spatial patterns, instrumentation capable of controlled delivery of reagents according to the spatial patterns, and spatial patterns of abundance or activity or both of multiple protein targets at multiple sites in a sample, the steps comprising: (a) providing a sample affixed to a support (interpreted as an array on a substrate, and a plurality of features, claim 1a); (b) delivering encoded probes for the multiple protein targets in the sample in a known spatial pattern, where each encoded probe comprises a protein probe region that can interact with the protein targets (interpreted as a capture probe comprising a capture domain, claim 1(a)(i)), and a coding tag that identifies a location of the site to which the encoded probe was delivered and the protein probe region of the encoded probe of which the coding tag is part (interpreted as a positional domain, claim 1(a)(ii)); (c) allowing the encoded probes to interact with the protein targets, and oligonucleotides are allowed to hybridize (interpreted as providing; and placing a tissue section above the array; and hybridizing, claim 1a, 1b and 1c); (d) separating encoded probes that interact with the protein targets from the encoded probes that do not interact with the protein targets (interpreted as releasing, claim 1e); (e) determining all or a portion of a sequence of the encoded probes by high-throughput sequencing (identifying the nucleotide sequence of the positional domain; and determining all or part of the positional domain, claim 1d); and (f) associating the abundance or activity or both of the multiple protein targets to the locations of the multiple sites in the sample (interpreted as indicating that the DNA is obtained from the intact tissue section, claim 1f), wherein samples can be any biological sample including tissue sections (interpreted as features; array; capture domain; positional domain; an intact tissue section; placing; and determining the nucleotide sequence of the DNA; identifying the nucleotide sequence; hybridizing; releasing; sequencing; and determining the location of the nucleic acid in the tissue section, claims 1a, 1b, 1c, 1e, 1f, 7 and 18) (paragraphs [0015]; [0044], lines 1-4; and [0052], lines 1-6). Chee teaches that the amount of biological target, here a DNA target sequence (interpreted as DNA), at each assay location is systematically varied on a microarray substrate, for example, in a microarray with 50 micron spot size, a 1 mm2 area contains approximately 400 spots (also interpreted as a plurality of features; and a nucleic acid array, claims 1a) (paragraph [0098], lines 1-5). Chee teaches that biological targets include any molecule of interest including RNA, genomic DNA, cDNAs, amplicons or other nucleic acid sequences (interpreted as genomic DNA; and encompassing generating complementary DNA; and amplification step between the separating step and the determining step, wherein the determining step can be performed by nucleic acids sequencing (interpreted as encompassing generating by extending, and generating a second strand; amplifying; and identifying the nucleotide sequence, claims 1d and 2-6) (paragraph [0010]). Chee teaches in Figure 4, that the first encoded probe 420 comprises a coding tag 408, associated with, for example, a universal priming site for amplification of the assay products or an adapter to enable identification of the coding identifiers using sequencing technologies 404; while the second encoded probe 422 comprising coding tag 406, associated with, for example, a universal priming site for amplification of the assay products or an adapter to enable identification of the coding identifiers using sequencing technologies 410 (interpreted as generating amplification products; encompassing extending; identifying; and a cleavage domain, claims 1c and 7) (paragraph [0062]). Chee teaches that a “primer” is an oligonucleotide, either natural or synthetic, that is capable of forming a duplex with a polynucleotide template, of acting as a point of initiation of nucleic acid synthesis and being extended from its 3’ end along the template so that an extended duplex is formed, wherein primers usually are extended by a DNA polymerase (interpreted as extending a 3’ end of the capture probe; and extending using a DNA polymerase, claim 1c) (paragraph [0030]). Chee teaches that samples can be any biological sample including tissue sections such as whole animals sectioning and tissue biopsies, wherein an important aspect of the invention is that the biological samples are immobilized on a substrate surface having discrete, independently measurable areas (interpreted as an intact tissue section, claim 1) (paragraph [0052], lines 1-7 and 14-16). Chee teaches that following ligation, the encoded probes are eluted, pooled, sequencing adapters are optionally added via PCR, sequencing primers can be ligated to the encoding oligonucleotides, such that the final construct comprising a first adapter, first primer region, first coding tag, ligation regions, target region, ligation regions, second primer region, and second adaptor region is ready for input into a digital high-throughput sequencing process (interpreted as a capture probe; interpreting the first adapter and first primer regions as comprising a cleavage domain; a positional domain; a capture domain; a chemical linker; probes comprise DNA or RNA; a primer hybridization site positioned 5’ to the positional domain; and interpreting PCR to Wang (pg. 3, col 1, last full paragraph; and RNA amplification protocol; pgs. 6-8). Chee teaches that probes are substrates for enzymes or fragments thereof (interpreted as fragmenting; and fragmenting before or after coving the array with the intact tissue section, claims 10 and 11) (paragraph [0059], lines 1-3). Chee teaches a reagent delivery system includes the delivery of reagents to discrete portions of the biological sample, while maintaining the integrity of the spatial patterns of the encoding scheme, wherein the reagent delivery system of the assay systems comprise optional imaging means, reagent delivery hardware and control software (interpreted as imaging) (paragraph [0071]). Chee teaches that one or more flow cells can be attached to the substrate-affixed biological sample (interpreted as a plurality of features on a substrate, claim 1a) (paragraph [0075], lines 1-3). Chee teaches that the assay system comprises imaging means to determine features and organization of the biological sample of interest such as a microscope, CCD or IGFET-based (e.g., CMOS-based) imager; and that 3-dimensional patterns of gene expression are determined by analyzing a series of tissue sections, in a manner analogous to image reconstruction in CT scanning (interpreted as determining the location of the DNA in the intact tissue section at a distinct position where the intact tissue section covered the array; and correlating an identified nucleotide sequence with an image of the intact tissue section, claims 1f and 19) (paragraphs [0080], lines 1-10; and [0089], lines 1-4). Chee teaches that in the case where the probe is transformed via interaction with the target such as in the case of a peptide, via cleavage by a protease (interpreted as cleavage by an enzyme), or phosphorylation by kinase, it is convenient to collect all encoded probes that interacted with the biological target and were transformed, and encoded probes that were not transformed; and that in the case where probes that have been transformed via cleavage, the transformed probes can be separated such as by capturing the non-transformed probes via a tag that is removed from the transformed probes during the transformation (e.g., by cleavage), or by adding a new tag at the site of cleavage (interpreted as releasing the generated DNA molecule; and cleavage by an enzyme, claim 1e, 3 and 8) (paragraph [0045], lines 11-24). Chee reacted (transformed) or interacted encoded probes are separated from the unreacted encoded probes, the sequence of the reacted and/or interacted encoded probes is determined by sequencing, which allows mapping of the assay results back to locations in the biological sample including next generation sequencing technologies (interpreted as identifying the nucleotide sequence of the positional domain to indicate that the DNA molecule was obtained from a distinct position in the intact tissue section; and sequencing, claims 1f and 18) (paragraphs [0046]; and [0087]). Chee et al. teach encoded probes can be amplified and hybridized to a microarray, wherein separate amplification reactions can be carried out, in which amplification is specific to a particular spatial code or subset of codes, accomplished by using code-specific primers (interpreted as comprising a positional domain; hybridizing the DA to the capture domain; a portion of nucleic acid products released; determining the location of the DNA in the intact tissue section at a distinct position where the intact tissue section covered the array; and thereby determining the location of the nucleic acid in the tissue section, claim 1c, 1d, 1e and 1f) (paragraph [0086], lines 14-17). Chee teaches that the invention allows a great increase in sensitivity of detecting rare mutations by dramatically increasing signal-to-noise ratio (paragraph [0091], lines 1-6). Chee teaches that the amount of biological target, here a DNA target sequence, at each assay location is systematically varied on the microarray substrate, such as a 50 micron spot size (paragraph [0098], lines 1-5). Chee teaches that the product of the multiple biological targets being assayed and the multiple sites in the sample is greater than 75, 1,000, 10,000, 100,000 or 1,000,000 or more; and the sequence of at least 10,000 encoding probes, 500,000, 1,000,000, 100,000,000, 1,000,000,000,000 or more encoding probes were determined in parallel (interpreted as at least 100, 50000 and 100000 features, claims 26-28) (paragraph [0011], lines 5-9; and [0050], least 5 lines). Chee teaches that the amount of biological target, here a DNA target sequence, at each assay location is systematically varied on microarray substrate, such that in a microarray with 50 micron spot size, a 1 mm2 contains about 400 spots (interpreted as encompassing an area of less than 15 microns, claims 29-31) (paragraph [0098], lines 1-5).
Chee does not specifically exemplify denaturation (instant claim 3, in part); determining which gene are identified bead (instant claim 20); or a bead array (instant claim 25).
claims 3 (in part), 20 and 25, Chee et al. teach compositions and methods for multiplex decoding of microspheres array sensors (interpreting microspheres as beads, claim 25) (Abstract). Chee et al. teach that Figure 13 depicts construction of probes on bead containing encoding sequences, zipcodes, and a gene-specific sequence, wherein two different encoding cassettes are employed to facilitate the primer extension using primers with universal or degenerate bases; and that Figure 14 depicts incorporation of a cleavable linker between the encoding sequences and gene-specific sequences (interpreted as determining which genes are identified on the array, claim 20) (pg. 7, first and second full paragraphs; and Figures 13 and 14). Figure 13 is shown below:

    PNG
    media_image2.png
    199
    700
    media_image2.png
    Greyscale

Figure 13
Chee et al. teach forming a surface comprising individual sites on a substrate and distributing microspheres on the surface such that the individual sites comprise microspheres (interpreted as a plurality of features), wherein the microspheres comprise at lease a first and a second subpopulation each comprising a bioactive agent (interpreted as encompassing a capture probe with a capture domain) and an identifier binding ligand that will bind a decoder binding ligand such that the identification of the bioactive agent can be elucidated (interpreted as identifying, claims 1f) (pg. 4, last full paragraph). Chee et al. teach that the subsequent primer is lengthened by the addition of a degenerate base (interpreted as the capture domain comprising a degenerate sequence, claim 1(a)(i))( pg. 30, second full paragraph, lines 14-15). Chee et al. teach that the acquisition system (CCD) starts taking images every few seconds; and that fluorescence is easily imaged and quantified using standard optical hardware and software; and that acquisition of only 4 color images is sufficient to obtain information on 73 different coding hues (corresponding to correlating the identified nucleotide sequence to an image of the tissue section) (pg. 33, first full paragraph; pg. 41, last full paragraph; and pg. 42, last full paragraph). Chee teaches a degenerate probe sequence is attached to one or more constant probe regions, wherein “constant” probe region is meant a portion of the probe that is invariant among a population of decoder probes, such that the degenerate region or variable region flanked by constant regions (interpreted as a capture probe comprise a degenerate nucleic acid sequence) (pg. 36, last partial paragraph; and pg. 37, first partial paragraph). Chee teaches that the compositions of the invention are used to detect the presence or absence of a particular target analyte such as a particular nucleotide sequence or a particular protein (interpreting analytes to include nucleic acid sequences) (pg. 13, second full paragraph, lines 8-9). Chee et al. teach cDNA arrays made for RNA expression profiling, wherein cDNA clones are amplified (for example, using PCR) from cDNA libraries propagated in a host-vector system, such that each amplified DNA is attached to a population of beads, such that different populations of beads are mixed together to create a collection of beads representing the cDNA library (interpreted as a complement thereof; beads; extending; and denaturing) (pg. 65, first full paragraph). Chee et al. teach that after hybridization of each pool, the hybrids are denatured and the decoder probes removed so that the probes are rendered single-stranded for the next hybridization (interpreted as denaturing, claim 3) (pg. 34, first full paragraph, lines 13-17).
It is prima facie obvious to combine prior art elements according to known methods to yield predictable results; the court held that, "…a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950)”. Therefore, in view of the benefits of using encoded probes attached to beads as exemplified by Chee et al., it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify the assay system for assaying multiple biological targets at multiple sites in a tissue section using encoded probes as exemplified by Chee to include beads comprising encoding sequences, zipcodes and a gene-specific sequence as disclosed by Chee et al. with a reasonable expectation of success in using the reagent delivery system taught by Chee to deliver multiple subpopulations of encoded beads as taught by Chee et prima facie obvious to substitute the microarray of encoded oligonucleotides disposed on a planar substrate such as a microscope slide as disclosed by Chee for the microarray of encoded oligonucleotides attached to beads as taught by Chee et al. with a reasonable expectation of success in using the reagent delivery system and/or flow cells of Chee to deliver the oligonucleotide encoded beads to multiple portions of an immobilized tissue section for hybridization to target biological molecules at different spatial locations.
Thus, in view of the foregoing, the claimed invention, as a whole, would have been obvious to one of ordinary skill in the art at the time the invention was made. Therefore, the claims are properly rejected under 35 USC §103 as obvious over the art.

Conclusion
Claims 1-11, 16, 18-21 and 24-33 remain rejected.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy M Bunker whose telephone number is (313) 446-4833.  The examiner can normally be reached on Monday-Friday (6am-2:30pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita, can be reached on (571) 272-2876. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMY M BUNKER/
Primary Examiner, Art Unit 1639